Citation Nr: 0844000	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  06-26 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The veteran served on active duty from December 1966 to 
December 1969.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a March 2004 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in Portland, Oregon, (hereinafter RO).  

In September 2008, a hearing was held before the Acting 
Veterans Law Judge signing this document, who was designated 
by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002).   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The RO made a formal finding in January 2008 that the veteran 
had not submitted sufficient information for the United 
States Army and Joint Services Records Research Center 
(JSRRC) to verify the stressful events that he reports to 
have occurred during his Vietnam service that he feels 
resulted in PTSD.  Examining the stressors the veteran has 
presented, to include the list the veteran provided in 
October 2003, the nature of these incidents do not lend 
themselves for easy verification.  However, there was some 
additional information with respect to the veteran's asserted 
stressors presented at the hearing before the undersigned 
that may make stressor verification, perhaps by way of a unit 
history for the 34th General Support Group to which the 
veteran was assigned during his tour in Vietnam from January 
1969 to December 1969, possible.  As such, and given the 
request from the veteran's representative at the hearing 
before the undersigned for the Board to make an attempt to 
verify the veteran's stressors, the Board concludes that this 
case must be remanded for the following development: 


1.  Provide the JSRRC with copies of the 
service personnel records showing service 
dates, duties, and units of assignment, 
particularly during the veteran's duty 
overseas, and request any available 
information, in particular, the unit 
history from the 34th General Support 
Group from January 1969 to December 1969, 
that might corroborate any of the 
veteran's alleged in-service stressors, 
to include the destruction of a pool by 
the enemy at Camp Bravo, Tan Son Nhut Air 
Base, in 1969; an incursion across a golf 
course by a member of the Viet Cong who 
had posed as at barber at Camp Bravo, Tan 
Son Nhut Air Base, in 1969; and the 
destruction of a truck by a mortar or an 
explosive device planted by the enemy at 
the entrance to Tan Son Nhut Air Base in 
1969.

2.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, with respect to whether 
the veteran was exposed to a stressor(s) 
in service, and if so, the nature of the 
specific stressor or stressors.  The RO 
must specifically render a finding as to 
whether the veteran "engaged in combat 
with the enemy."  If the RO determines 
that the record establishes the existence 
of a stressor or stressors, the RO must 
specify what stressor(s) in service it 
has determined is established by the 
record.  In reaching this determination, 
the RO should address any credibility 
questions raised by the record.

3.  If it is determined by the RO that 
the veteran was exposed to a verified 
stressor during service, the veteran is 
to be afforded a VA psychiatric 
examination specifically tailored to 
determine if he has PTSD.  The RO must 
specify for the examiner what, if any, 
stressor(s) it has determined are 
established by the record and the 
examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether the 
veteran was exposed to a stressor in 
service.  The examination report should 
reflect review of pertinent material in 
the claims folder.  If a diagnosis of 
PTSD is made, the examiner should specify 
(1) whether each alleged stressor found 
to be established by the record by the RO 
was sufficient to produce PTSD; (2) 
whether the remaining diagnostic criteria 
to support the diagnosis of PTSD have 
been satisfied; and (3) whether there is 
a link between the current symptomatology 
and one or more of the in-service 
stressors found to be established by the 
record by the RO and found to be 
sufficient to produce PTSD by the 
examiners.  The examination report should 
include the complete rationale for all 
opinions expressed.  All necessary 
special studies or tests, to include 
psychological testing and evaluation, 
such as the Minnesota Multiphasic 
Personality Inventory, and the 
Mississippi Scale for Combat-Related 
PTSD, should be accomplished.  The entire 
claims folder and a copy of this Remand 
must be made available to the examiner 
prior to the examination.

4.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim for service 
connection for PTSD.  The consequences 
for failure to report for a VA 
examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2008).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  Thereafter, the claim for service 
connection for PTSD should be 
readjudicated by the RO.  If this claim 
remains denied, a supplemental statement 
of the case should be issued, and the 
veteran and his representative should be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DAVID WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




